Judgment unanimously affirmed. Memorandum: In reliance upon People v. Roston (37 A D 2d 624) the defendant claims he was not given an opportunity to admit or deny or stand mute with respect to the question of his addiction. In view of defendant’s admission in open court that he was an addict, we find no issue. (Appeal from judgment of Erie County Court convicting defendant of robbery, second degree and attempted criminal possession of forged instrument.) Present—Marsh, J. P., Witmer, Gabrielli, Moule and Henry, JJ.